Notice of Allowability
	Claims 1-2, 4-5, 8-10, 16, 18-22 and 24-30 are currently allowed.
Terminal Disclaimer
The terminal disclaimer filed on 04/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,213,588, 9,545,507, 9,550,053, 9,526,883, 10,245,421, 10,773,065, 10,342,965, 10,029,083, 9,522,262, 9,522,263, 9,586,044 and 10,029,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick E Brennan on 04/22/2021.

The application has been amended as follows: 

A fully implantable delivery device configured to deliver a bioactive agent to a subject, the device comprising:
the bioactive agent; 
a wall having a surface;

a plurality of microstructures extending from the surface of the wall, at least a portion of the microstructures having a cross-sectional dimension of greater than about 500 nanometers and less than about 10 micrometers and a height of from about 20 nanometers to about 1 micrometer, wherein the cross-sectional dimension of each nanostructure of the plurality of nanostructures is smaller than the cross-sectional dimension of each microstructure of the plurality of microstructures; 
wherein the plurality of nanostructures and plurality of microstructures are arranged in a fractal dimension of greater than about 1; and
wherein the surface containing the plurality of nanostructures and plurality of microstructures has an average surface roughness, as determined by an arithmetical mean height of a surface area roughness parameter as defined by ISO 25178, between about 10 nanometers and about 200 nanometers.
4. A fully implantable delivery device configured to deliver a bioactive agent to a subject, the device comprising:
the bioactive agent;
a wall having a surface;
a plurality of nanostructures extending from the surface of the wall, at least a portion of the nanostructures having a cross-sectional dimension of greater than about 5 nanometers and less than about 300 nanometers, and a height of greater than about 5 nanometers to less than about 1 micrometer, and wherein at least a portion of the 
a plurality of microstructures extending from the surface of the wall, at least a portion of the microstructures having a cross-sectional dimension of greater than about 500 nanometers and less than about 10 micrometers and a height of from about 20 nanometers to about 1 micrometer, wherein the cross-sectional dimension of each nanostructure of the plurality of nanostructures is smaller than the cross-sectional dimension of each microstructure of the plurality of microstructures; 
wherein the plurality of nanostructures and plurality of microstructures are arranged in a fractal dimension of greater than about 1;
wherein the surface containing the plurality of nanostructures and plurality of microstructures has an average surface roughness, as determined by an arithmetical mean height of a surface area roughness parameter as defined by ISO 25178, between about 10 nanometers and about 200 nanometers.
7. (Canceled).
9. A fully implantable delivery device for delivery of a bioactive agent to a subject, the device comprising:
a wall having a surface;
a plurality of nanostructures extending from the surface of the wall, at least a portion of the nanostructures having a cross-sectional dimension of greater than about 5 nanometers and less than about 500 nanometers, and a height of greater than about 5 nanometers to less than about 1 micrometer, and wherein at least a portion of the nanostructures have a center-to-center spacing of greater than about 50 nanometers to less than about 1 micrometer,
a plurality of microstructures extending from the surface of the wall, at least a portion of the microstructures having a cross-sectional dimension of greater than about 
a reservoir defined by the wall and containing the bioactive agent suitable for delivering to the subject using the implantable delivery device,
wherein the entire implantable delivery device is suitable for implanting in the subject and configured to interact with tissue near a site of implantation within the subject; 
wherein the plurality of nanostructures and plurality of microstructures are arranged in a fractal dimension of greater than about 1; and
wherein the surface containing the plurality of nanostructures and plurality of microstructures has an average surface roughness, as determined by an arithmetical mean height of a surface area roughness parameter as defined by ISO 25178, between about 10 nanometers and about 200 nanometers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The ‘911 publication teaches a device to be inserted into the skin (abstract) having a structured walls (Figure 3) and containing projections extending from the stem (abstract) in a pre-determined pattern [0031] wherein the structures overlap with the instant claims diameter and height ([0030], [0040]).  The ‘911 publication does not teach or render obvious the claimed device containing a bioactive agent or fractal pattern.
The ‘613 publication is directed to an implantable stent (abstract) containing structures extending from the surface of the device (figure 5) containing a variety of micro and nanostructures [0017] overlapping the claimed width, height and spacing [0025].  The ‘613 publication does not teach or render obvious the claimed device containing the fractal pattern.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 4-5, 8-10, 16, 18-22 and 24-30 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613